Citation Nr: 0400924	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-17 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than October 9, 
2001, for the grant of service connection for vertigo.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1950 to 
February 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted service connection for 
dizziness with disequilibrium, secondary to service-connected 
otitis media and hearing loss.  The veteran was awarded a 
thirty (30) percent disability rating effective on October 9, 
2001.    


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
dizziness and loss of balance due to service-connected otitis 
media was received on or about December 11, 1989.

2.  A rating decision in April 1990 denied the claim for 
service connection, finding that, while the veteran 
complained of vertigo, there was no medical evidence showing 
that the veteran had dizziness with disequilibrium.  The 
veteran was informed of his appeal rights, but he did not 
appeal.

3.  On July 13, 1992, the RO received the veteran's claim (to 
reopen) seeking a higher evaluation for service-connected 
hearing loss, reporting continued equilibrium problems.  

4.  There is no evidence showing that VA adjudicated the 
veteran's 1992 claim or that he abandoned that claim. 



CONCLUSIONS OF LAW

1.  The April 1990 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104 and 3.160 (2003).

2.  The veteran is entitled to an effective date of July 13, 
1992, for the grant of service connection for vertigo.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.156(c), 
3.157, 3.400(b)(2)(i), 3.400(q)(1)(ii), and 3.400(r) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  In light 
of the earlier effective date granted herein, it is clear 
that sufficient information and evidence were obtained to 
resolve the veteran's claim favorably, and further 
development is not needed.

The Board has reviewed all the evidence of record, which 
consists of the veteran's contentions, including those stated 
at a videoconference hearing in May 2003; military records 
such as service medical records; reports of VA medical 
examinations; and other medical records, such as those of 
treatment at VA medical facilities and with private 
physicians.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The evidence submitted by the veteran or on his behalf 
is extensive and will not be discussed in detail.  Rather, 
the Board will summarize the relevant evidence where 
appropriate. 

On or about December 11, 1989, the veteran filed an informal 
claim for service connection for dizziness and 
disequilibrium.  The record does not contain a signed and 
dated application form for VA benefits (i.e., a "formal" 
claim).  Rather, the record contains a memorandum from the 
veteran's representative dated on December 11, 1989 noting 
that the veteran had contacted the representative to "amend 
his claim to include service connection for dizziness and 
loss of balance due to his service connected otitis media 
condition."  The claim was denied in an April 1990 rating 
decision because, despite the veteran's complaints of 
vertigo, there was no medical evidence of record evidencing 
such a condition.  The veteran was notified of the denial and 
his appellate rights in a May 4, 1990 letter.

On October 9, 2001, the veteran asked that his claim for 
service connection for "loss of equilibrium" be reopened.  
A letter dated in October 2001 advised him of what evidence 
is required to establish entitlement to the claim.  The RO 
issued a rating decision dated in February 2002, which 
resulted in a determination that the veteran is entitled to a 
ten (10) percent disability evaluation for service-connected 
otitis media, suppurative and chronic, with disequilibrium, 
effective on October 9, 2001, the date on which the claim was 
filed.  This decision represented an increase from a previous 
evaluation of zero (0) percent (noncompensable rating) for 
service-connected otitis media.  

In May 2002, the veteran wrote the RO disagreeing with the 
February 2002 rating decision.  He indicated that he would 
find acceptable a zero percent rating for otitis media, but 
that he should be awarded a thirty (30) percent evaluation 
for "dizziness and occasional staggering" in accordance 
with 38 C.F.R. § 4.87, Diagnostic Code 6204 (peripheral 
vestibular disorders).  He also asked that a Decision Review 
Officer (DRO) at the RO review his claim.  


In May 2002, a DRO decision was issued that (1) granted 
service connection for dizziness with disequilibrium, with a 
disability rating of 30 percent effective on October 9, 2001; 
and (2) decreased the evaluation for service-connected otitis 
media from ten (10) percent to zero percent, effective on 
October 9, 2001.  The veteran was notified of this decision 
by a letter dated on May 20, 2002.  This appeal ensued.      
  
In this appeal, the veteran claims that an effective date 
earlier than October 9, 2001, is warranted for the grant of 
service connection for dizziness with disequilibrium, or 
vertigo.  He argues that he initially had filed a claim 
seeking service connection for this disability in December 
1989 and was given a VA medical examination therefore in 
April 1990.  He maintains that, during the April 1990 
examination, he complained of dizziness beginning in the late 
1950s, but that the examiner did not explore the complaints 
further, other than note the "complaints of vertigo" in the 
resulting examination report.  Moreover, he states that, in a 
later VA medical examination conducted in 1996, he again 
complained of unsteadiness while walking due to dizziness, 
and that the 1996 examination report concluded that these 
symptoms are attributable to in-service ear surgery.  
According to the veteran, because the 30 percent rating 
awarded for this disability was based upon the 1996 VA 
medical findings linking service to vertigo, the effective 
date for the disability should begin at least in December 
1989, when he first claimed the disability.

As an initial matter, the Board addresses the veteran's 
generalized argument that the veteran's due process rights 
were violated due to grave procedural error(s), citing among 
other things, the failure to provide the veteran a VA medical 
examination adequate for rating purposes.  See transcript of 
the videoconference hearing held in May 2003 before the 
undersigned Acting Veterans Law Judge.  At the hearing, the 
veteran's representative cited the case of Hayre v. West as 
applicable to this case.  Hayre had held that an unappealed 
rating decision can be "non-final" where the RO's failure 
in the duty to assist constituted a grave procedural error.  
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  Hayre has, 
however, been overturned.  See Cook v. Principi, 318 F.3d 
1334 (Fed. Cir. 2002).  Cook now applies to the veteran's 
appeal.  Therefore, since there is no longer a basis in law 
for the arguments regarding the "non-finality" of any prior 
rating decision, the Board will address these contentions no 
further.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400.  

An appeal requires a notice of disagreement on behalf of the 
claimant and a substantive appeal after a statement of the 
case is provided.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
If no notice of disagreement is filed within the time limit 
provided, the determination becomes final.  38 U.S.C.A. 
§ 7105(c).  A finally adjudicated claim is one that has 
become final by the expiration of one year after the date of 
notice of a disallowance.  38 C.F.R. § 3.160(d).  A previous 
determination which is final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  38 
C.F.R. § 3.105(a).

The veteran was notified of the April 1990 denial of his 
claim for service connection for dizziness and loss of 
balance due to service-connected otitis media via a May 4, 
1990 letter.  Enclosed with that letter was a copy of his 
appeal rights.  The veteran has not argued that he did not 
receive notification of the April 1990 rating decision, and 
the letter was not returned by the United States Postal 
Service as undeliverable.  The veteran did not file a notice 
of disagreement with that decision.  No correspondence was 
received from him within the appeal period.  Therefore, the 
April 1990 rating decision is final and binding as to 
conclusions based on the evidence on file at the time.

Generally, for a claim for service connection, the effective 
date of an award will be (1) the day following separation 
from active service or the date entitlement arose if the 
claim is received within one year after separation from 
service or (2) the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (emphasis added).  When there is a final 
denial of a claim, and new and material evidence is received, 
the effective date of the award of compensation is date of 
receipt of the new claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(1)(ii) and (r) (emphasis 
added).

As noted above, the veteran's claim to reopen was received on 
October 9, 2001, and that is the date as of which the RO has 
granted service connection for dizziness with disequilibrium.  
This claim was a claim to reopen since there was a prior 
final disallowance of the claim, as discussed above.  It is 
undisputed that the veteran did not appeal the initial (April 
1990) denial of this claim.  Once that prior decision became 
final, any claim filed thereafter for the same disability was 
a claim to reopen.

The veteran argues that the effective date should be set to 
December 1989, date of receipt of his original claim.  
However, an effective date for service connection based on a 
reopened claim cannot be the date of receipt of any claim 
which was previously and finally denied.  See, e.g., Lalonde 
v. West, 12 Vet. App. 377, 382 (1999) (holding that "the 
effective date of an award of service connection is not based 
on the date of the earliest medical evidence demonstrating a 
causal connection, but on the date that the application upon 
which service connection was eventually awarded was filed 
with VA.").  Thus, the effective date in this case cannot be 
December 11, 1989.  

Thus, the question for the Board in this case is whether 
there is evidence of a claim to reopen - formal or informal - 
seeking service connection for vertigo after the appeal 
period for the initial April 1990 denial had passed, but 
before October 9, 2001.  A "claim" is defined in the VA 
regulations as "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  
38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  38 C.F.R. § 3.155(a).  VA must look to 
all communications from a claimant that may be interpreted as 
applications or claims - formal and informal - for benefits 
and is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  If VA fails to forward an application form to the 
claimant after receipt of an informal claim, then the date of 
the informal claim must be accepted as the date of claim for 
purposes of determining an effective date.  Servello, 3 Vet. 
App. at 200.  
  
The Board's review of the claims file shows that, on July 13, 
1992, the veteran wrote the RO reporting disequilibrium, 
apparently as part of his claim to reopen for an increased 
evaluation for service-connected hearing loss.  This 
statement was received well after the appeal period for the 
initial April 1990 denial of the claim seeking service 
connection for vertigo had passed.  More specifically, the 
veteran indicated in the July 13, 1992 statement: "I would 
like to have my service connected claim for my hearing re-
opened.  Since surgery on my ears my equilibrium has been 
messed up and I still can't hear when more than one person is 
talking . . . Due to the equilibrium problem I can no longer 
walk the steel platforms that my job requires of me."  

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Liberally 
construing the veteran's statement, this was a claim to 
reopen the issue of secondary service connection for vertigo.  
He clearly requested increased compensation for the service-
connected condition and the claimed residual effects of 
surgery for that condition, including equilibrium 
disturbances.

The pertinent issue in this case, then, is the status of the 
veteran's 1992 claim.  There is no indication the RO 
responded to the claim in any fashion, so it cannot be 
concluded that the veteran failed to provide any requested 
evidence, resulting in an abandoned claim.  See 38 C.F.R. 
§ 3.158(a).  The Board also cannot conclude, as a matter of 
fact, that the 1992 claim was adjudicated and denied or 
whether it remained pending due to lack of action on the part 
of the RO.  The evidence shows a claim was filed in 1992, 
without any indication of how it was resolved.  There is 
certainly no evidence that the Board could reasonably rely on 
to deny this claim.  Resolving the benefit of the doubt in 
the veteran's favor, it is concluded that the claim remained 
pending and unadjudicated.  See 38 U.S.C.A. § 5107.

As indicated above, the effective date for the award of 
service connection will be the date of receipt of claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (emphasis added).  It is unclear in this 
case when entitlement arose.  The 1990 VA examination noted 
"complaints" of vertigo, but it does not appear a formal 
diagnosis was rendered at that time.  A November 1992 VA 
medical examination report noted that the veteran reported 
"problems with his balance since 1959."  Still further, a 
May 1996 VA medical examination report notes that the veteran 
again reported disequilibrium, which he alleged interfered 
with his ability to work and caused him to change 
occupations.  The formal diagnosis in 2001 was based on 
symptoms that had been present for several years prior.  The 
"facts found," see 38 U.S.C.A. § 5110(a), indicate that the 
symptoms were present long before the pending July 1992 claim 
at issue in this case.  See McGrath v. Gober, 14 Vet. App. 
28, 35 (2000) (with a pending original claim for benefits, 
the date the evidence was submitted or received is 
irrelevant, even if evidence regards symptoms present for 
many years).  Resolving any reasonable doubt in the veteran's 
favor in accordance with 38 U.S.C.A. § 5107, the Board 
concludes that an effective date of July 13, 1992, is 
warranted for the grant of service connection for dizziness 
with disequilibrium, or vertigo, as secondary to service-
connected otitis media and hearing loss.  


ORDER

An effective date of July 13, 1992, is awarded for the grant 
of service connection for dizziness and disequilibrium, or 
vertigo (secondary to service-connected otitis media and 
hearing loss).


	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



